Exhibit 10.86

Annual Cash Compensation for Non-Employee Directors

Effective August 1, 2009 the annual cash compensation for non-employee directors
of Silicon Graphics International Corp. was amended to be as follows:

 

Annual Retainer for Board Members:

   $ 45,000

Annual Retainer for Committee Positions:

  

Audit Committee Chairperson:

   $ 24,000

Other Audit Committee members:

   $ 10,000

Compensation Committee Chairperson:

   $ 15,000

Other Compensation Committee members:

   $ 8,000

Nominating Committee Chairperson:

   $ 10,000

Other Nominating Committee members:

   $ 5,000

Strategic Planning Committee Chairperson:

   $ 4,000

Other Strategic Planning Committee members:

   $ 2,000

Annual Retainer for Non-Employee Chairman of the Board:

   $ 25,000

All retainer payments will be paid quarterly in arrears, pro-rated for any
partial quarters served.